                                       UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF OHIO
                                       WESTERN DIVISION AT DAYTON

     UNITED STATES OF AMERICA,

               Plaintiff,                                        Case No. 3:19-cr-165

     vs.                                                         District Judge Michael J. Newman

     ANTHONY FRANKLIN, et al.,

           Defendant.
     ______________________________________________________________________________

                                   PRETRIAL ORDER
     ______________________________________________________________________________

               This criminal case came before the Court for a pretrial scheduling conference on May 6,

     2021. The Court finds, and the parties agree, that the Speedy Trial Act deadline for this case is

     June 27, 2021. 18 U.S.C. § 3161. Therefore, this case is set for trial on June 21, 2021.1 A final

     pretrial conference will be held on June 7, 2021 at 4:30 p.m. via GoToMeeting. 2

               The case shall proceed as follows:

I.             Plea Negotiations and Plea Agreement

               Plea agreement discussions between the Assistant United States Attorney and defense

     counsel pursuant to Rule 11 of the Federal Rules of Criminal Procedure shall proceed as soon as

     practicable. If a plea agreement is reached, counsel shall notify the Court and submit the plea

     agreement. The defendant shall sign the plea agreement and initial the bottom of each page. A

     change of plea hearing shall be scheduled soon thereafter. The Court will consider plea agreements

     reached under Rule 11(c)(1)(C) of the Federal Rules of Criminal Procedure.



     1
         Pursuant to General Order No. 21-07, the jury trial will be held in a courtroom outfitted with plexiglass.
     2
         Meeting information will be provided to counsel prior to the hearing.
 II.             Motions for Continuance

                 Any motion for a change of the trial date shall be in writing and made at least seven days

       prior to the scheduled trial date. Motions for continuances shall set forth those Speedy Trial Act

       factors listed in 18 U.S.C. § 3161(h)(7)(B) that the movant contends support the motion.

III.             Exhibits

                 A.      Exhibit Lists

                 Unless otherwise ordered, counsel shall submit to the Court’s chambers three typed copies

       of a list of the proposed exhibits no later than seven business days before the date of trial. This

       list shall include the proposed exhibit number and a substantial description of the exhibit. Both

       sides shall number their exhibits with Arabic numbers, preceded by the letter prefix “G” for

       prosecution or “D” for defense. Exhibit lists shall be three-hole punched.

                 B.      Trial Exhibits

                 Each party intending to offer exhibits will mark the exhibits prior to the commencement of

       trial. Three business days before trial begins, counsel shall provide the original and two copies of

       the exhibits to the Court and one copy to opposing counsel. The exhibits provided to the Court

       should be three-hole-punched and placed in binders. A copy of the exhibit list should precede the

       exhibits in the binders prepared for the Court. 3

                 At trial, counsel may not approach a witness to tender an exhibit. Rather, the Courtroom

       Deputy will place each exhibit before each witness. In formulating a question to a witness, counsel

       shall specify the exhibit number or designation involved to ensure a clear record.

                 Exhibits introduced for the first time during trial, i.e., exhibits used for impeachment, must

       be distributed to opposing counsel and the Court in the same quantity and format as exhibits



       3
           Counsel, by motion, may request a different method of handling exhibits.
                                                             2
      produced before trial.

             Counsel are responsible for any exhibits expected to be used during trial. At the end of

      each trial session, counsel shall return all original exhibits to the Courtroom Deputy.

IV.          Stipulations

             Three copies of any and all stipulations shall be submitted to the Court at least seven

      business days before the scheduled trial date.

V.           Statement of the Case

             An Agreed Joint Statement of the Case shall be submitted to Court by June 14, 2021. The

      Statement of the Case shall be read to potential jurors by the Court prior to voir dire.

VI.          Voir Dire Examination

             Prospective jurors will be seated in numerical order in the courtroom. The whole panel of

      prospective jurors -- persons seated in the jury box and persons seated in the courtroom benches

      -- will be examined in one continuous examination.

             Each prospective juror will be assigned a “juror number” by the Clerk’s Office. Counsel

      will receive a listing of the jurors’ names and numbers prior to jury selection. When interrogating

      a juror, counsel should refer to the juror by number only.

             The Court will conduct a preliminary voir dire examination tailored to the issues in the

      case. Defense counsel and the government will then be permitted to ask additional questions.

      During voir dire, counsel shall address their questions to the whole panel. Counsel may not

      question an individual juror unless the answer of a specific juror justifies further inquiry.

             Counsel will not be permitted to question jurors individually regarding their background

      information. This information will be provided to counsel prior to the commencement of voir dire.

      Counsel may inquire regarding any omission in a juror’s answer to the juror questionnaire or, after

      obtaining the Court’s permission, regarding any inquiry justifiably elicited by information

                                                        3
        contained in the juror questionnaire.

VII.           Challenges

               The juror challenge process will occur after questioning and in the Court’s chambers. The

        entire panel, not just prospective jurors seated in the jury box, shall be accepted, challenged for

        cause, or peremptorily challenged in a continuous sequence with reseating prospective jurors.

        Counsel shall not be permitted to return to the courtroom to refresh their memory of a particular

        juror. It is counsel’s responsibility to determine the current makeup of the jury by reference to the

        seating plan.

VIII.          Preemptory Challenges

               Peremptory challenges in single-defendant cases will be exercised as follows:

                        a. United States exercises its first challenge

                        b. Defendant exercises his or her first challenge

                        c. United States exercises its second challenge

                        d. Defendant exercises his or her second and third challenges

                        e. United States exercises its third challenge

                        f. Defendant exercises his or her fourth or fifth challenges

                        g. United States exercises its fourth challenge

                        h. Defendant exercises his or her sixth and seventh challenges

                        i. United States exercises its fifth challenge

                        j. Defendant exercises his or her eighth and ninth challenges

                        k. United States exercises its sixth challenge

                        l. Defendant exercises his or her tenth challenge

               Any party that “passes” (i.e., forgoes to exercise a challenge in the order prescribed) has

        thereby “used” their challenge.

                                                         4
                After twelve jurors have been fully qualified, and counsel state that they are satisfied with

       the jury, peremptory challenges as to the alternate juror(s) will then be exercised in the same

       manner.

IX.             Jury Instructions

                Counsel should draft proposed, substantive jury instructions that state the governing rules

       of law with appropriate case citations. An original of the proposed instructions shall be filed with

       the Clerk’s Office at least seven business days before the scheduled trial date.

 X.             Sentencing

                The Court will order the Probation Office to conduct and complete a presentence

       investigation and report consistent with Local Criminal Rule 32.1 following conviction or entry of

       a guilty plea. Parties will be afforded an opportunity to submit sentencing memorandums no later

       than seven days before the sentencing hearing.

XI.             Papers Submitted to the Court

                All briefs, memorandums, or other submissions filed with the Court shall be written in

       twelve-point, Times New Roman font.

XII.            Conclusion

                Unless a motion to continue has been filed or some other action or motion under 18 U.S.C.

       § 3161(h)(1) through (8) has occurred that would exclude time from the Speedy Trial Act deadline,

       the parties are required to fully comply with the requirements and deadlines contained in this

       Order.

                IT IS SO ORDERED.


       May 6, 2021                                            s/Michael J. Newman
                                                              Hon. Michael J. Newman
                                                              United States District Judge


                                                         5
